UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 14, 2014 PACIFIC GREEN TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 000-54756 n/a (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 5205 Prospect Road, Suite 135-226, San Jose, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 538-3373 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On January 14, 2014, we published a press release summarizing our business activities in 2013. Item 9.01 Financial Statements and Exhibits. News Release dated January 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC GREEN TECHNOLOGIES INC. /s/ Neil Carmichael Neil Carmichael President and Director Date: January 14, 2014
